-i
     .   ..   .




                              ~=JZ    ATIVDKNEY          GENEKAL

                                          OF   TEXAS




                  The Honorable Joe Reeweber             Opinion No. H-785
                  County Attorney
                  Harris County Courthouse               Re: Whether breakfast
                  Houston, Texan                         lqeetingaof the Commis-
                                                         donera', @wrt are
                                                         required  to be open to
                                                         the public and preceded
                                .,                       by notice under the Open
                                                         Meetings Act.
                  Dear Mr. Rmweber:

                       You ask if breakfast meetings of the Comrdbioners’
                  Court are required to.be open and preceded by notice under
                  the Open Meetings Act, 'article6252-17, V.T.C.S.
                        Specifically, you inform ua that an individual com-
                  missioner

                               rubmitted a proposal to the Ilarris~County
                               Commissioners Court that the members of
                               the Commissioners Court'host regularly
                               ncheduled breakfast meetings.  These
                               breakfast gatherings would not be open '.
                               to the public and'no notice df'such
                               would be posted. ,The purpose of such
                               gatherings would be to provide an oppor-
                               tunity for various invited elected offi-
                               cials to know one another on an individ-
                               ual basis, in an atmosphere where business
                               dicrcusaionwould not be scheduled.




                                               p. 3312
The Honorable Joe Reaweber - page 2 (H-785)



     The scope of the Open Meetings Act's coverage is estab-
lished in the definition of "governmental body" and “meeting.”
Attorney General opinion H-772 (1976,).'Clearly, the Conunis-
aionera' Court is a governmental body. Sec. l(c). It is
necessary, then, to determine whether the proposed break-
fasts will constitute meetings.  Section 1 of the Act provides
in part:

         'Section 1.   As used in this Act:

          (a)   'Meeting' means any deliberation'
          between.,aquorum of members of a govern-
          mental body at which any public business
          or public policy over which the govern-
          mental body has supervision or control is
          discussed or considered, or at which any
          formal action is taken. It shall not be
          construed that the intent of this defini-
          tion is to prohibit the gathering of mem-
          bers of the governmental body in numbers
          of a quorum or more for social functions
          unrelated'to the public business which is
          conducted by the body. . . .

     From this definition it is apparent that the proposed
breakfasts would constitute meetings required to be open to
the public and preceded by notice, if a quorum is present
and "any public business or public policy over which the
(Commissioners' Court] has supervision or control is discussed
or considered. . . ." Only if the breakfasts are purely
social in nature and do not. in s  wa involve discussion or
consideration of public busi=ss or -5
                                    pu lit policy would they
be outside the scope of the Act.




                        p. 3313
\       .
    .       -




                The Honorable Joe Reaweber - page 3 (H-785)


                                         SUMMARY
                           Breakfast meetinga of the Commissioners'
                           Court must be open to the public and pre-
                           ceded by notice if public business or
                           public policy over which the Court has
                           superviaion or control is considered.

                                                   Very truly yours,



                                                   Attorney General Of Texas




        &,;.                            It
                       .         ,   irs     Aaaiatant



                     BERT i
                Opinion Committee

                jwb




                                             p. 3314